



AMENDMENT TO SEPARATION AGREEMENT AND GENERAL RELEASE
THIS AMENDMENT (the “Amendment”) is entered into as of February ____, 2018 (the
“Effective Date”) by and among LivePerson, Inc., (the “Company”), and Daniel
Murphy (the “Executive”).
WHEREAS, the Executive and the Company entered into that certain Separation
Agreement and General Release, dated as of November 9, 2017 (collectively, the
“Separation Agreement”). Capitalized terms used, but not defined herein, shall
have the meaning set forth in the Separation Agreement; and
WHEREAS, the parties hereto now wish to amend the Separation Agreement as
provided herein.
NOW THEREFORE, in consideration of the mutual covenants contained herein, and
other valuable consideration, the receipt and adequacy of which are hereby
acknowledged, and intending to be legally bound hereby, the parties hereto
hereby agree as follows:
1.Section 4 of the Separation Agreement is hereby amended and restated to read
as follows:
This Agreement and the Executive’s employment will terminate upon the earliest
to occur of the following: (a) on or about February 22, 2018, or such later date
as mutually agreed by the Parties (such date, the “Transition Date”); (b) an
earlier Separation Date of which Company notifies Executive in writing upon 7
days advance notice; (c) the Executive’s provision of written notice to the
Company of his resignation for Good Reason (as defined in Paragraph 6) and the
Company's failure to cure such Good Reason within 10 days of such notice; (d)
the Company’s provision of written notice of Executive’s termination with Cause
as defined in Paragraph 5 below; (e) the Company’s earlier termination due to
the Executive's death or loss of legal capacity. For purposes of clarification,
any termination of Executive’s employment pursuant to this Paragraph 4 shall
qualify as a “separation from service” within the meaning of Section 409A (as
defined below).
2.Except as expressly amended hereby, the Separation Agreement shall remain in
full force and effect in accordance with its original terms, including but not
limited to Section 21 of the Separation Agreement regarding indemnification of
the Executive which, for the avoidance of doubt , applies during Transition
Period and following the Separation Date pursuant to the terms of Section 21.
3.This Amendment may be executed by .pdf or facsimile signatures in any number
of counterparts, each of which shall be deemed an original, but all such
counterparts shall together constitute one and the same instrument.







--------------------------------------------------------------------------------






IN WITNESS WHEREOF, the parties have executed this Amendment on the date and
year first above written.


EXECUTIVE


/s/ Daniel Murphy    
Daniel Murphy
    








LIVEPERSON, INC.




By: /s/ Robert LoCascio    
Name: Robert LoCascio
Title: CEO


[SIGNATURE PAGE TO AMENDMENT TO SEPARATION AGREEMENT]